DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/09/2021 have been fully considered but they are not persuasive. 
In the last paragraph of page 8, Applicant asserts that during the interview conducted on May 17, 2021, “Regarding US 6,093,895 to Niosi raised by the Examiner, during the interview the Examiner agreed that if claim 1 were amend to identify the platform fixed to the floor having the load cells, and configured to removably anchor a stretcher, as presented herein, claim 1 would likely be allowable, subject to her updated prior art search.”
Examiner respectfully disagrees with this characterization of the discussion that took place.  Per Examiner’s own interview summary mailed on 05/19/2021, her contemporaneous summary of the interview was (emphasis added), “Applicant submitted proposed amendments to overcome the previous 102 rejection. Examiner indicated that the proposed amendments would overcome the previous 102 but were very similar to Niosi (USPN 6,093,895) which could likely be used for a rejection upon submission of the proposed claims. Applicant and Examiner discussed further clarifying amendments specifying a bench structure rather than a platform. Examiner indicated further search and consideration was needed.”
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Niosi (USPN 6,093,895) in view of Meeks et al. US 2015/0122555; “Meeks”).

Regarding claim 1, Niosi discloses in figures 1-3 a vehicle (20) for providing medical assistance to a patient (col. 3, lines 1-5), comprising, a floor (22) (col. 3, lines 
The different between Applicant’s claimed invention and Niosi is that the claimed invention is arranged such that the components are on a platform which is fixed to the floor whereas Niosi discloses the components are secured directly to the floor.
Niosi does, however, disclose that “[a]lternatively, the apparatus 10 may be portable, i.e. structured for removable installation into a new or existing vehicles” (col. 3, line 67 through col. 4, line 2).
In the same field of endeavor, Meeks teaches in at least figures 1 and 2 a portable, removable weighing apparatus for weighing wheeled bodies supporting humans/patients (¶ [0008]) comprising a platform (20) comprising at least two digital load cells (15), an electronic display device (13), and a digital transmitter (¶¶ [0026]-[0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use a platform in between Niosi’s load cells and the floor of Niosi’s vehicle, as taught by Meeks, for the purpose of allowing the load cells to be easily portable between vehicles or on and off a vehicle for weighing on scene (Meeks, ¶¶ [0009], [0028], Niosi, col. 3, line 67 through col. 4, line 2).
Although the prior art does not describe the platform as being “smart” there is nothing in the claims which differentiates the platform itself from the prior art or any 

Regarding claim 3, Niosi discloses the floor (22) comprises six load cells (col. 3, lines 49-52) disposed in parallel along lower lateral bars (60) of the floor (22) (see figure 2).
When Niosi is modified by Meeks as in the rejection of claim 1 above, the load cells are affixed to the platform without further modification necessary.  

Regarding claim 4, Niosi discloses “any type of weighing structure may be used” (col. 3, lines 35-36).
Niosi is silent to a metal sheet.
Meeks teaches in figures 3-5 the load cells (41) and the digital transmitter (i.e. wired) are protected by a rigid plate (40) covering the lower part of the platform longitudinally (¶¶ [0038]-[0039]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use Meeks’ rigid plate in Niosi’s load cell design for the purpose of accurately transferring the load to the load sensor (¶ [0039]). 
It has been held that the selection of a known material based on its suitability for its intended use is within the purview of one having ordinary skill in the art.  See MPEP §2144.07.  In this instance, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to select Meeks’ sheet to be 2 mm .

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Niosi in view of Meeks and Dillon et al. (US 4,815,547; “Dillon”).

Regarding claim 2, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses “any type of weighing structure may be used” (col. 3, lines 35-36) as a load cell but is silent specifically to hermetically sealing the load cells.
However, load cells which are both made of stainless steel and hermetically encapsulated are known in the art. For examiner, Dillon generally teaches in figures 1-4 load cells which are leak-tight, hermetically encapsulated (col. 4, lines 19-44) and made of stainless steel (col. 3, lines 18-38).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to apply the teachings of Dillon to Niosi’s load cells by hermetically encapsulating them and making them of stainless steel for the purpose of protecting each load cell individually against liquid and rust-formation while allowing them to be interchangeable and individually replaceable (col. 4, lines 43-44).

Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Niosi in view of Meeks and Heinrichs et al. (USPN 8,892,203; “Heinrichs”).

Regarding claim 5, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic device comprises an LED screen (114) incorporated on the side of the platform (100) (col. 9, lines 25-37) and connected by cable to the digital transmitter (206) (col. 12, lines 41-64) to display the weight in kilograms and grams or pounds (col. 9, lines 44-52).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to incorporate Heinrichs’ LED screen in Niosi and Meeks’ platform for the purpose of allowing an easily readable display to alert the EMT as to the patient’s weight.

Regarding claim 7, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein Heinrichs discloses the electronic device comprises two buttons (116, see figure 1), one for calibration and one for weight (col. 9, lines 38-52, col. 14, lines 62-67).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Heinrichs’ electronic device in Niosi’s .

Claims 6 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Niosi in view of Meeks, Walstad (USPN 8,698,014) and Heinrichs.

Regarding claim 6, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic devices comprises a touch screen with a display (col. 10, lines 3-8; “mobile telephone device”) connected to the digital transmitter (206) by means of Bluetooth (col. 10, lines 24-34).


Regarding claim 8, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the wherein the electronic devices comprises a touch screen with a display (col. 10, lines 3-8; “mobile telephone device”) connected to the digital transmitter (206) by means of Bluetooth (col. 10, lines 24-34) which shows the exact calculation by means of a programmed software, of doses or drugs and fluids according to the weight of the patient (col. 10, lines 35-52).


Regarding claim 9, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic device (108) comprises a touch screen with a display (col. 10, lines 3-8; “mobile telephone device) connected to the digital transmitter (206) by means of wireless communication with the digital transmitter (col. 10, lines 24-34) and shows a calculation performed by a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a touch screen display with LED and Bluetooth technology to interface with other electronics while providing easily readable information and a touch screen for the EMT to interact with to input patient information and receive dosage guidance.

Regarding claim 10, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic devices comprises a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a touch screen display with LED and Bluetooth technology to interface with other electronics while providing easily readable information and a touch screen for the EMT to interact with to input patient information.

Regarding claim 11, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic devices comprises a touch screen with a display (col. 10, lines 3-8; “mobile telephone device”) connected to the digital transmitter (206) by wireless means (col. 10, lines 24-34) and 4 shows a 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a touch screen display with LED and Bluetooth technology to interface with other electronics while providing easily readable information and a touch screen for the EMT to interact with to input patient information and receive dosage guidance.

Regarding claim 12, Niosi as modified by Meeks discloses all the limitations of claim 1 on which this claim depends.
Niosi discloses a display but is silent to any details.
Walstad teaches in figure 1 a weighing scale (100) comprising an electronic device (62), the electronic device comprises an external magnetic element (64) to removably3Appln. No.: 16/472,674 secure the electronic device to a metal surface (110) (col. 4, line 31 through col. 5, line 9).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include Walstad’s magnetic element in Niosi’s display for the purpose of arranging the display at eye level for the convenience of the EMT attending to the patient in the vehicle.
Walstad’s exemplary embodiment of the display is a wireless LCD.
In the same field of endeavor, Heinrichs discloses in figures 1-5 a smart platform (100) (col. 7, lines 54 through col. 8, line 25) wherein the electronic devices comprises a touch screen with a display (col. 10, lines 3-8; “mobile telephone device”) connected to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to include a touch screen display with LED and Bluetooth technology to interface with other electronics while providing easily readable information and a touch screen for the EMT to interact with to input patient information and receive dosage guidance.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
/NATALIE HULS/           Primary Examiner, Art Unit 2863